UNITED STATES DISTRICT COURT
DISTRICT OF MASSACHUSETTS

 

DANIEL NOONE,
Plaintiff,
Civil Action No.

Vv. 21-10959-NMG

RICHARD CARPENTER, et al.,
Defendants.

eee Ne eee

 

ORDER
GORTON, J.

Pro se litigant Daniel Noone, who is incarcerated at the
Souza Baranowski Correctional Center ("“SBCC”), brings this
action under 42 U.S.C. § 1983 and Title II of the Americans with
Disabilities Act (“ADA”), claiming that he has received
inadequate treatment and accommodations for his severe mental
illness. See Compl. (Docket No. 1). Noone names as defendants
six SBCC correction officers, the SBCC superintendent, and
Wellpath, the medical care provider at SBCC. Noone states that
he is suing all the defendants in their individual in official
capacities.

In Noone’s prayer for relief, he asks, inter alia, that the
Court issue “a temporary restraining order or preliminary
injunction to defendant to cease and desist from delivering

[sic] WMG
proper, medical care, minimum mandatory reforms and proper [ sic]
A
67/15/2621
housing.” Compl. at 19. He has not filed a freestanding motion
for a temporary restraining order or a preliminary injunction.

Noone has also filed a motion for leave to proceed in forma
pauperis and discovery requests.

Upon review of Noone’s filings, the Court hereby orders:

1. The motion for leave to proceed in forma pauperis is
ALLOWED. In accordance with 28 U.S.C. § 1915(b) (1), the Court
assesses and initial partial filing fee of $16.67. The rest of
the $350 filing fee, $333.33, shall be collected in accordance
with 28 U.S.C. § 1915(b) (2).

2. Insofar as Noone seeks a temporary restraining order,
the request is DENIED. Noone has not shown, nor can the Court
discern, any reason why the Court should grant the requested
relief without first permitting the defendants to respond. The
denial of a request for a temporary restraining order does not,
however, preclude Noone from filing a separate motion for a
preliminary injunction with a supporting memorandum of law.

3. Any individual capacity claims under ADA are dismissed
without prejudice. Title II of the ADA concerns the services
and programs of a “public entity.” 42 U.S.C. § 12132. It does
not impose individual liability.

4. Any official capacity claims for damages under 42
U.S.C. § 1983 are dismissed. See Arizonans for Official English

v. Arizona, 520 U.S. 43, 69 n.24 (1997) (‘“State officers in
their official capacities, like States themselves, are not
amenable to suit for damages under § 1983. .. . State officers
are subject to § 1983 liability for damages in their personal
capacities, however, even when the conduct in question relates
to their official duties.” (citation omitted)).

5. The Clerk shall issue summonses for all defendants.
Noone is responsible for serving the complaint, summonses, and
this order on the defendants in compliance with Rule 4 of the
Federal Rules of Civil Procedure.

6. Noone must complete the aforesaid service within 90
days of the date of this order. Failure to complete service in
a timely fashion may result in dismissal of this action without
further notice from the Court. See Fed. R. Civ. P. 4(m); Local
Rule 4.1 (D. Mass.).

7. Because Noone is proceeding in forma pauperis, he may
elect to have service completed by the United States Marshals
Service (“USMS”). If Noone chooses to have service completed by
the USMS, he shall provide the agency with all papers for
service on the defendants and a completed USM-285 form for each
party to be served. The USMS shall complete service as directed
by Noone with all costs of service to be advanced by the United
States. The Clerk shall provide Noone with forms and

instructions for service.
8. The motion for interrogatories and production of
documents from defendants is DENIED without prejudice. Once the
Court has set a discovery schedule, Noone may make discovery
requests in accordance with that schedule directly to the
adverse parties without first seeking leave of the Court.

So ordered.

J Aah G75

Nathaniel M. Gorton
United States District Judge

Dated: 02/15 /202|
